Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claim 13, the 35 USC 101 rejection has been withdrawn in view of applicant’s amendments.
Claims 1-13 are amended. Claims 1, 7 and 13 are independent claims. Claims 1-13 are pending.
The following rejections are withdrawn in view of applicant’s amendments, which necessitated a new grounds of rejection:
Claims 1, 2, 5, 7, 8, 11 and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003).
Claim 3 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003) in view of Gupta (“Live HTML Previewer”, publisher: Harshdeep Gupta, published: 9/5/2017, page 1).
Claim 4 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003) in view of Kaila et al (US Patent: 9645910, issued: May 9, 2017, filed: Mar. 12, 2015).
Claim 6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003) in view of Ganta et al (US Application: US 2018/0075008, published: Mar. 15, 2018).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7, 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003) in view of Moss et al (US Patent: 10282398, issued: May 7, 2019, filed: Dec. 29, 2016).


With regards to claim 1, Bell et al teaches A visualized editing method (Fig 1: a computerized implementation using at least a processor and memory ), comprising: 

displaying an editing interface (Fig. 8: an editing interface is shown); 

in a page presentation state of the editing interface, displaying, on the editing interface, a structure presentation area and an editing area (Fig 8, Fig. 26: a structure area is shown in the right data source pane, and the editing interface is the entire window arranges components onto the left pane area 112 and thus edits/changes the contents of what is visualized in 112 as explained in column 4, lines 20-30 and column 12, lines 26-40),
 wherein the structure presentation area comprises a framework structure and a hierarchy of components described with an interface presentation language (Fig 8, Fig. 26: the structure presentation area comprises a ‘myfields’ framework structure and a hierarchy of components that include fields, containers, strings, etc that are described in an interface. The hierarchy of components are defined through XML, which is the description data/language referenced when producing a visual presentation of the XML data structure (see Fig 4)), and 
the editinging area comprises an editable attribute of each component (Fig. 26: the editing area comprises editable component attributes, when the user selects a component (the attribute can be changed, such as through a ‘change to’ option, to select another type); 

in response to a component selection operation, selecting a target component from the components in the framework structure and the hierarchy of the structure presentation area (Fig 14A: a user selects a target component element on the right, which results in a menu drop down); and 

in response to an editinging operation on the target component, editing logical description codes of an attribute of the target component in the editing  area (in response to the user selecting an option to define/edit the selected target component to have particular attributes such as setting a rich text box attribute for the selected component (as shown in Fig 14A), will result in the component with reflected selected attribute in the left pane (shown in Fig 14B). The attributes of the target component/node will be reflected in XSLT description markup by applying XSLT upon the component/node (as shown in Fig. 29 and column 11, lines 23-34))

However Bell et al does not expressly teach … in response to an editing operation on the logical description codes, presenting, in the simulated image presentation area, a simulated presentation result.

Yet Moss et al teaches in response to an editing operation on the logical description codes, presenting, in the simulated image presentation area, a simulated presentation result (Fig 3C-3E, column 7, lines 45-65, column 1-22: elements that are coded with text or logic can have their coded content edited/changed, such that a presentation of the result of the change will be reflected as a result of user editing of the coded content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bell et al’s ability to display within an editing interface, a preview based upon user edits (that also updates coded content/markup such as XML code), such that user edits could also additionally allow for a user to directly view and 

With regards to claim 2, which depends on claim 1, Bell et al teaches further comprising: in the page presentation state of the editing interface, displaying, on the editing interface, a global control management area, wherein the global control management is configured to perform at least one of a code management, a resource management and a style management (the editing interface presents the form in Fig. 26 and also allows further editing through selection to change a style (such as from text box style binding to drop down box).

With regards to claim 3, which depends on claim 1, Bell et al and Moss et al teaches in a code editing state of the editing interface, displaying, on the editing interface, logical description codes of a currently edited component, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 5, which depends on claim 1, Bell et al teaches further comprising: displaying a code export control on the editing interface; and in response to an operation on the code export control, exporting logical description codes currently edited into codes in a format defined by the interface presentation language, and storing the exported codes to a designated storage location (column 9, lines 1-6: code is exported by saving, and the code includes XML data: “the user can interact with the user interface to save the fields so as to create an XML form template (e.g., an electronic form”).

With regards to claim 7, Bell et al and Moss et al teaches teaches a visualized editing device, comprising: one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: display an editing interface; in a page presentation state of the editing interface, display, on the editing interface, a simulated image presentation area, a structure presentation area and an editing area, wherein the structure presentation area comprises a framework structure and a hierarchy of components described with an interface presentation language, and the editing area comprises an editable attribute of each component; in response to a component selection operation, select a target component from the components in the framework structure and the hierarchy of the structure presentation area; and in response to an editing operation on the target component, edit logical description codes of an attribute of the target component in the editing area, in response to an editing operation on the logical description codes, presenting, in the simulated image presentation area, a simulated presentation result, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

 the one or more programs are executed by the one or more processors to enable the one or more processors further to: in the page presentation state of the editing interface, display, on the editing interface, a global control management area, wherein the global control management is configured to perform at least one of a code management, a resource management and a style management, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.

With regards to claim 9, which depends on claim 7, Bell et al and Moss et al teaches the one or more programs are executed by the one or more processors to enable the one or more processors further to: in a code editing state of the editing interface, display, on the editing interface, logical description codes of a currently edited component, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 11, which depends on claim 7, Bell et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: display a code export control on the editing interface; and in response to an operation on the code export control, export logical description codes currently edited into codes in a format defined by the interface presentation language, and store the exported codes to a designated storage location, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

 a non-volatile computer readable storage medium storing a computer program, wherein the computer program implements the method according to claim 1 when being executed by a processor, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003) in view of Moss et al (US Patent: 10282398, issued: May 7, 2019, filed: Dec. 29, 2016) in view of Kaila et al (US Patent: 9645910, issued: May 9, 2017, filed: Mar. 12, 2015).

With regards to claim 4, which depends on claim 1, Bell et al and Moss et al teaches further comprising:  … the editing interface … , logical description codes currently edited, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However Bell et al does not expressly teach further comprising: displaying a device selection control and a simulated image presentation area on the editing interface; in response to an operation on the device selection control, determining information on a selected device; and presenting, in the simulated image presentation area, a simulated presentation result representing a fit relationship between logical description codes currently edited and the information on the selected device.

displaying a device selection control and a simulated image presentation area on the editing interface; in response to an operation on the device selection control, determining information on a selected device; and presenting, in the simulated image presentation area, a simulated presentation result representing a fit relationship between logical description codes currently edited and the information on the selected device (Fig. 6, Fig 7: an editing interface is within window 602 and 706, and within the interface includes device selection control for emulation and also simulation emulated presentation area shown to fit within the device based upon markup description codes of 704).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bell et al and Moss et al’s ability to have an editing interface area that allows for editing description codes, such that the interface area would include device selection and simulated image presentation for the selected device, using the description codes, as taught by Kaila et al. The combination would have allowed implemented more convenient and efficient way to debug for each type of device by emulating each device (Kaila et al, column 1, lines 35-40).

With regards to claim 10, which depends on claim 7, Bell et al, Moss et al and Kaila teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: display a device selection control and a simulated image presentation area on the editing interface; in response to an operation on the device selection control, determine information on a selected device; and present, in the simulated image presentation area, a simulated presentation result representing a fit relationship between logical description codes currently edited and the information on the selected device, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US Patent: 7168035, issued: Jan. 23, 2007, filed: Jun 11, 2003) in view of Moss et al (US Patent: 10282398, issued: May 7, 2019, filed: Dec. 29, 2016) and further in view of Ganta et al (US Application: US 2018/0075008, published: Mar. 15, 2018).

With regards to claim 6, which depends on claim 1, Bell et al and Moss et al teaches code editing (as similarly explained in the rejection of claim 1), however Bell et al does not expressly teach further comprising: displaying a template selection interface that comprises a selectable layout template, a control creation option and a code uploading option.

Yet Ganta et al teaches displaying a template selection interface that comprises a selectable layout template, a control creation option and a code uploading option (paragraphs 0051 and 0072: a template is selected for editing using a composer interface, which can also include display in Figure 9 that allows a user to manipulate the editing interface (which is interpreted as an editing control) and uploading of the template code/html).



With regards to claim 12, which depends on claim 7, Bell et al, Moss et al and Ganta et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: display a template selection interface that comprises a selectable layout template, a control creation option and a code uploading option, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILSON W TSUI/Primary Examiner, Art Unit 2178